IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60147
                          Summary Calendar



CLEOTILDE CAMPOS-REINA,

                                         Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 283 607
                        --------------------
                          November 13, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          Cleotilde Campos-Reina (“Campos”) petitions this court

for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from the denial of her application for asylum

and ordering her to voluntarily depart the United States.   Campos

argues that she is entitled to asylum based on past persecution,

i.e., the murder of her husband and her fear of future persecution.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-60147
                                 -2-

            This court will uphold the BIA’s factual finding that an

alien is not eligible for asylum if it is supported by substantial

evidence.    Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995).

The substantial-evidence standard requires only that the BIA’s

conclusion be based on the evidence presented and that the decision

is substantially reasonable.     Carbajal-Gonzalez v. INS, 78 F.3d

194, 197 (5th Cir. 1996).

            Campos has failed to establish past persecution or a

well-founded fear of future persecution because she cannot show a

particularized connection between her husband’s death and her

current fear of persecution, on the one hand, and her race,

religion, nationality, membership in a particular social group, or

political opinions, on the other hand.     See Faddoul v. I.N.S., 37

F.3d 185, 188 (5th Cir. 1994).    Accordingly, Campos’ petition for

review is DENIED.